Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.	The pending claims 43-62 are presented for examination.

Double Patenting
2.	Claims 43-62 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Glennon et al (US Patent 11,265,610 B2, hereinafter “Glennon”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. 
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 43-44 and 53-54 are rejected under 35 U.S.C. 103(a) as being obvious by RICHARDSON et al (U.S. 20060190436 A1 hereinafter, “RICHARDSON”) in view of Raub et al (U.S. 20070043704 A1 hereinafter, “Raub”).
7.	With respect to claim 43,
RICHARDSON discloses a method, comprising:
receiving a prefix;
retrieving, based on the prefix, a plurality of search results;
determining, for each of the plurality of search results, a respective relevance ranking based on correlations, the correlations comprising:
i) a first correlation between a first selection of a first one of the plurality of search results retrieved based on the prefix during at least one previous browsing session; and
ii) a second correlation between a second selection of a second one of the search results retrieved based on the prefix during at least one previous browsing session; and
generating, for display, the plurality of search results in an order based at least in part on the respective relevance ranking for each of the plurality of search results (Richardson [0042], [0044], [0056], [0068] – [0071], [0088] – [0092] e.g. [0056] The user feedback module 540 or the feedback data store 550, or both, can be implemented as server on a remote computer.  In such an exemplary implementation, the user feedback module 540 can take into account searches and search queries from a large number of users.  Similarly, the query suggestion module 520 and the query data store 530 can also be implemented on a remote computer to obtain similar benefits from information gathered from a large number of users.  By leveraging larger amounts of information from a wide variety of users, query suggestion tasks can be further refined to take into account such things as context and most likely desired results. [0068] A text entry box 830 allows a user to enter a phrase.  As shown, a phrase has been entered.  Suggestions, along with a number of possible hits or results for a search on that suggestion, are listed in a drop-down text field 840.  These suggestions can be selected by the user for use as a complete query by selecting a desired entry with a mouse and then clicking on the Search button 850 in order to submit the suggestion as a query for a search.  [0069] As the user enters a phrase, results are displayed in a results area 860.  In this example, the results are based upon a preliminary search, which can be cached, using the topmost suggestion.  As a user continues to type, the list of suggestions can change as the user provides a more complete phrase.  Therefore, results of a preliminary search can change as well.  The user can submit a suggestion as a query at any time by clicking on the Search button 850.  [0071] For example, all of the user's activities at the computer can be monitored or logged.  That monitored or logged information can then be used as part of the system to tailor search results, to pre-load results based upon the suggestion used as a prefix, or to otherwise optimize search parameters. [0088] FIG. 14 is a flow diagram of a general processing flow of a method 1400 that can be used with one or more of the dynamic search clients disclosed and described in conjunction with other figures.  Specifically, the method 1400 can be used to obtain user feedback regarding the quality of a completed query for use in improving for future query completions.  Such user feedback can take a variety of forms, specifically including forms that can be used in a scoring system. [0089] Processing of the method 1400 begins at start block 1410.  Processing continues to process block 1420 where a completed query that is based at least in part upon a suggestion is obtained.  The complete query can be created by a dynamic search client that provides suggestions, such as one or more of the dynamic search clients that have been disclose and described in conjunction with previous figures.  At process block 1430, a search is performed using the complete query and a set of search results that are responsive to the completed query is obtained.  Those of ordinary skill in the art will readily recognize that specifics of the query, the search that is performed using that query, and the set of results that is obtained will vary based upon, among other things, specific implementation details. [0090] At process block 1440, results from a set of results are presented to user.  Processing continues to process block 1450 where user feedback is obtained.  In this specific example, it can be assumed that results in a set of results are ranked and that an overall level of quality of the results in the set is a suitable proxy for a level of quality of the completed user query.  [0091] User feedback can be obtained in a variety of ways.  One such way is to track user interaction with individual items in the result set to and use associated rankings of those results as part of a scoring system for a query completion that was applied.  For example, if a user accesses a search result that was ranked first in a set of search results, a certain number of points can be added to a score associated with the search completion used.  Additionally or alternatively, if the user accesses a result that was ranked lowly, points can be deducted from an associated score. [0092] Another possible means of obtaining a score to be applied to a query completion includes asking a user to indicate whether a particular result is within a class of results expected by the user.  Such an indication can be binary in the sense that a user can simply check a box or activated radio button or use some other means to indicate whether a result was responsive to query intended by the user.  Additionally or alternatively, a user can be asked to apply a score to the result set as whole, for example, a rating for the result set ranging from one to ten, or, to apply a score to an individual result within the set from which a score to be applied to the query completion can be derived.  At process block 1460, a query completion is refined.  Details of refinement of a query completion can and usually will vary according to specific implementation details.  Processing of the method 1400 terminates at END block 1470 [as
receiving a prefix (e.g. prefix);
retrieving, based on the prefix, a plurality of search results (e.g. Fig. 8 – suggestions/completions);
determining, for each of the plurality of search results, a respective relevance ranking (e.g. rankings) based on correlations, the correlations comprising:
i) a first correlation between a first selection of a first one of the plurality of search results retrieved based on the prefix during at least one previous browsing session (e.g. track user interaction; access a result … a certain number of points can be added to a score associated with the search completion used … a query completion is refined (By leveraging larger amounts of information from a wide variety of users, query suggestion tasks can be further refined to take into account such things as context and most likely desired results)); and
ii) a second correlation between a second selection (e.g. to obtain user feedback regarding the quality of a completed query for use in improving for future query completions) of a second one of the search results retrieved based on the prefix during at least one previous browsing session (e.g. the user feedback module 540 can take into account searches and search queries from a large number of users … By leveraging larger amounts of information from a wide variety of users, query suggestion tasks can be further refined to take into account such things as context and most likely desired results; referring to the instant application specification [0064] … an aggregation based upon the actions of many users); and
generating, for display, the plurality of search results in an order based at least in part on the respective relevance (e.g. score) ranking for each of the plurality of search results]).
Although RICHARDSON substantially teaches the claimed invention, RICHARDSON does not explicitly indicate a correlation matrix.
Raub teaches the limitations by stating 
receiving a prefix;
retrieving, based on the prefix, a plurality of search results;
determining, for each of the plurality of search results, a respective relevance ranking based on a correlation matrix, the correlation matrix comprising:
i) a first correlation between a first selection of a first one of the plurality of search results retrieved based on the prefix during at least one previous browsing session; and
ii) a second correlation between a second selection of a second one of the search results retrieved based on the prefix during at least one previous browsing session; and
generating, for display, the plurality of search results in an order based at least in part on the respective relevance ranking for each of the plurality of search results (Raub [0006], [0010], [0021], [0023], [0025], [0049], [0053], [0057] – [0058] and Fig. 2 e.g. [0006] have been accessed or used recently and frequently. [0010] Although the temporal ranking scheme may be implemented in a number of different contexts, a particularly useful implementation is in a desktop search.  Users often use desktop searching to locate and launch items, and the temporal ranking scheme may help the user more quickly locate items that are more commonly used.  The temporal ranking scheme may also be particularly useful with incremental searching, as it allows users to focus the search results while typing a search query.  With incremental searching, the intelligent ranking scheme may allow a user to locate an item before the query is completely typed. [0021] A querying application 170 communicates with a user interface 180 to receive a search term provided by a user.  In use, a user provides a relevant search term to the querying application 170, which uses the term to locate relevant objects stored in the one or more indexes 160.  The search term, typically a text string, may be a full word or a partial word, such as a prefix of a desired search term.  [0023] In one embodiment, the system 100 is an incremental searching system, where the system 100 queries and returns the top results to the user as the user is typing each character of a search string. [0025] Reference will now be made to specific ways of creating and updating a table and retrieving data from the table in response to a search query in accordance with various embodiments of the invention.  An exemplary table 160 is depicted in FIG. 2.  The table 160 maps prefixes to fixed-size arrays 220; each array contains a set of entries, each of which contains a pointer (&1, &2, &3) to an object in a database, and the object's score (s1, s2, s3).  The entries in each array are ordered in descending order by score.  Each hash value 210 is obtained by applying a hash function to a text string and is associated with an array of pointers 220 referencing objects in a database that contain that particular text string. [0049] In one embodiment, the frequency of use in the past or how recently the item was last used can be a good proxy for this estimation.  Other factors may also be considered in this determination of relevance. [0053] The resulting ranking for each item leads to a relevance score that indicates how likely it is that the user was looking for that particular object, under the theory that a user is likely to be looking for objects the user has used more often in the past.  Accordingly, if 760 there are no more items to rank, a relative ordering of the items according to their relevance for the search is possible. [0057] When a user enters a search term, the search term is queried on the prefix index 160a as a prefix, and the search term is also queried on the content index 160b as a full-word term.  The results are then merged and returned to the user, or the results may be provided separately to the user.  The user interface shown in FIG. 6 includes a results window 620 having a portion 650 for showing the results of the title prefix search and a portion 660 showing the results of the full-word content search.  The results may be ranked according to any desired criteria, such as the temporal ranking scheme described herein [as
receiving a prefix (e.g. prefix);
retrieving, based on the prefix, a plurality of search results (e.g. results);
determining, for each of the plurality of search results, a respective relevance ranking based on a correlation matrix (e.g. Fig. 2), the correlation matrix comprising:
i) a first correlation (e.g. pointer (&1), object's score (s1) - The table 160 maps prefixes to fixed-size arrays 220; each array contains a set of entries, each of which contains a pointer (&1, &2, &3) to an object in a database, and the object's score (s1, s2, s3).  The entries in each array are ordered in descending order by score) between a first selection (have been accessed or used recently and frequently) of a first one of the plurality of search results retrieved based on the prefix during at least one previous browsing session (e.g. the frequency of use in the past); and
ii) a second correlation (e.g. pointer (&2), object's score (s2) - The table 160 maps prefixes to fixed-size arrays 220; each array contains a set of entries, each of which contains a pointer (&1, &2, &3) to an object in a database, and the object's score (s1, s2, s3).  The entries in each array are ordered in descending order by score) between a second selection (e.g. have been accessed or used recently and frequently) of a second one of the search results retrieved based on the prefix during at least one previous browsing session (e.g. the frequency of use in the past); and
generating, for display, the plurality of search results in an order based at least in part on the respective relevance (e.g. relevance score) ranking for each of the plurality of search results]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Raub’s teaching would have allowed RICHARDSON for querying efficiency is particularly great in the context of incremental searching since query results are generated not only once, but with each additional character of a search term (Raub [0007]).
8.	With respect to claim 44,
	Raub further discloses
receiving a selection of a particular search result of the plurality of search results during a current browsing session; and
in response to receiving the selection, updating the respective relevance ranking in the correlation matrix for the particular search result (Raub [0025], [0030] e.g. [0025] creating and updating a table and retrieving data from the table in response to a search query. [0030] In an embodiment, the process described above is initiated, through the provision 302 of name N, score S, and reference & data each time new data is added to the object database, reflecting the addition of a new object or change in status of an existing object.  A change in status may be treated like the creation of a new object with an updated name N, score S, and address &. Reference to the old version of the object may be either deleted or nulled in the index.  In another embodiment, the reference remains but the object is deleted from the search result at run-time, through the elimination of duplicates, for instance).
9.	Claims 53-54 are same as claims 43-44 and are rejected for the same reasons as applied hereinabove.

10.	Claims 45 and 55 are rejected under 35 U.S.C. 103(a) as being obvious by RICHARDSON in view of Raub, and further in view of Dean et al (U.S. 20070088692 A1 hereinafter, “Dean”).
11.	With respect to claim 45,
Although RICHARDSON and Raub combination substantially teaches the claimed invention, they do not explicitly indicate wherein the respective relevance ranking comprises a value corresponding to a rate of change of recorded selections of the particular search result.
Dean teaches the limitations by stating wherein the respective relevance ranking comprises a value corresponding to a rate of change of recorded selections of the particular search result (Dean [0084] – [0085], [0088] Dean show how the rate of change of user selection is used as a feedback mechanism for relevance).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Dean’s teaching would have allowed RICHARDSON and Raub combination to improve quality of results generated by search engines (Dean [0009]).
12.	Claims 55 is same as claim 45 and is rejected for the same reasons as applied hereinabove.

13.	Claims 46-47 and 56-57 are rejected under 35 U.S.C. 103(a) as being obvious by RICHARDSON in view of Raub, and further in view of Jones et al (U.S. 20060143674 A1 hereinafter, “Jones”).
14.	With respect to claim 46,
Although RICHARDSON and Raub combination substantially teaches the claimed invention, they do not explicitly indicate wherein updating the respective relevance ranking comprises updating the respective relevance ranking based on data corresponding to selections of the particular content item during a predefined time period.
Jones teaches the limitations by stating wherein updating the respective relevance ranking comprises updating the respective relevance ranking based on data corresponding to selections of the particular content item during a predefined time period (Jones [0080] – [0081] and Figs. 5-18 e.g. [0080] Referring again to FIG. 8, a news story link 860 is provided which allows a user to access a web site that provides a particular news story.  The title of the link 860 periodically changes to allow a user to select different news stories.  A user can select from a list of various media sources 870 to change the category of the link 860.  For example, a user may select the "entertainment" category 1110 (see FIG. 11).  As a result, the link 860 will no longer be to news stories but will, instead, be to stories related to entertainment. [0081] In accordance with an embodiment of the present invention, streaming banners 880 are displayed and updated within the user interface view 800.  The streaming banners 880 serve as paid advertisements and links to the advertisers' web sites).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Jones’ teaching would have allowed RICHARDSON and Raub combination for querying efficiency is particularly great in the context of incremental searching since query results are generated not only once, but with each additional character of a search term (Raub [0007]).
15.	With respect to claim 47,
	Jones further discloses wherein the predefined time period is specified by a selected setting (Jones [0080] – [0081] and Figs. 5-18 e.g. [0080] Referring again to FIG. 8, a news story link 860 is provided which allows a user to access a web site that provides a particular news story.  The title of the link 860 periodically changes to allow a user to select different news stories.  A user can select from a list of various media sources 870 to change the category of the link 860.  For example, a user may select the "entertainment" category 1110 (see FIG. 11).  As a result, the link 860 will no longer be to news stories but will, instead, be to stories related to entertainment. [0081] In accordance with an embodiment of the present invention, streaming banners 880 are displayed and updated within the user interface view 800.  The streaming banners 880 serve as paid advertisements and links to the advertisers' web sites).
16.	Claims 56-57 are same as claims 46-47 and are rejected for the same reasons as applied hereinabove.

17.	Claims 48 and 58 are rejected under 35 U.S.C. 103(a) as being obvious by RICHARDSON in view of Raub, and further in view of Robbins et al (U.S. 20100162284 A1 hereinafter, “Robbins”).
18.	With respect to claim 46,
Although RICHARDSON and Raub combination substantially teaches the claimed invention, they do not explicitly indicate wherein receiving the selection comprises receiving an input command at an end-user device that corresponds to an interest level of a user in the particular search result.
Robbins teaches the limitations by stating wherein receiving the selection comprises receiving an input command at an end-user device that corresponds to an interest level of a user in the particular search result (Robbins [0035] e.g. [0035] For illustration purposes only, suppose a detected behavioral pattern of the user indicates that the user has an interest in college football, and typically selects football games on a specific broadcast channel (e.g., ESPN) which the user records on a DVR for viewing in the evening.  The behavioral pattern can also indicate that the user likes action movies, specific actors or actresses, or directors.  The behavioral pattern can further indicate that the user has an affinity for Jazz music of specific bands and/or performers.  The STB 106 can be programmed with common statistical analysis software applications which can detect patterns such as described from the user's consumption of media content).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Robbins’s teaching would have allowed RICHARDSON and Raub combination for querying efficiency is particularly great in the context of incremental searching since query results are generated not only once, but with each additional character of a search term (Raub [0007]).
19.	Claim 58 is same as claim 48 is rejected for the same reasons as applied hereinabove.

20.	Claims 49, 51, 59 and 61 are rejected under 35 U.S.C. 103(a) as being obvious by RICHARDSON in view of Raub, and further in view of Armstrong et al (U.S. 20070162432 A1 hereinafter, “Armstrong”).
21.	With respect to claim 49,
Although RICHARDSON and Raub combination substantially teaches the claimed invention, they do not explicitly indicate in response to receiving the selection of the particular search result, generating for display at least one indicator corresponding to at least one content provider that have the particular search result available for user access.
Armstrong teaches the limitations by stating in response to receiving the selection of the particular search result, generating for display at least one indicator corresponding to at least one content provider that have the particular search result available for user access (Armstrong [0119] and Fig. 13 e.g. [0119] GUI 1300 also includes search results 1320 that have been identified as being related to the query "creme brulee." Search results 1320 have been organized, and presented, based on determining that a co-user is associated with the content publication activities that have been provided as search results.  Two items 1322 and 1323 of content publication activity that have been identified as being related to "creme brulee" are associated with co-user RockingRocky 1321, and three items 1325, 1326, and 1327 of content publication activity related to "creme brulee" are associated with co-user SingingCindy 1324 For each of the co-users associated with the content publication activity provided as search results, information about the co-user is provided, such as, for example, a date and time when the co-user's personal information (e.g., profile information) was last updated, an away message published by the co-user, an avatar associated with the co-user, and a hyperlink to view a user profile page associated with the co-user).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Armstrong’s teaching would have allowed RICHARDSON and Raub combination for querying efficiency is particularly great in the context of incremental searching since query results are generated not only once, but with each additional character of a search term (Raub [0007]).
22.	With respect to claim 51,
Armstrong further discloses determining, for each of the plurality of search results, a respective content type; and
generating, for each of the plurality of search result, a respective graphical indicator, wherein the respective graphical indicator corresponds to the respective content type of a respective search result of the plurality of search results (Armstrong [0119] and Fig. 13 e.g. [0119] GUI 1300 also includes search results 1320 that have been identified as being related to the query "creme brulee." Search results 1320 have been organized, and presented, based on determining that a co-user is associated with the content publication activities that have been provided as search results.  Two items 1322 and 1323 of content publication activity that have been identified as being related to "creme brulee" are associated with co-user RockingRocky 1321, and three items 1325, 1326, and 1327 of content publication activity related to "creme brulee" are associated with co-user SingingCindy 1324 For each of the co-users associated with the content publication activity provided as search results, information about the co-user is provided, such as, for example, a date and time when the co-user's personal information (e.g., profile information) was last updated, an away message published by the co-user, an avatar associated with the co-user, and a hyperlink to view a user profile page associated with the co-user).
23.	Claims 59 and 61 are same as claims 49 and 51 are rejected for the same reasons as applied hereinabove.

24.	Claims 52 and 62 are rejected under 35 U.S.C. 103(a) as being obvious by RICHARDSON in view of Raub, and futher in view of Chevalier et al (U.S. 20080072180 A1 hereinafter, “Chevalier”).
25.	With respect to claim 52,
Although RICHARDSON and Raub combination substantially teaches the claimed invention, they do not explicitly indicate
determining, for each of the plurality of search results, a date of initial availability;
comparing the date of initial availability to a current date; and
in response to determining a difference between the date of initial availability and the current date, modifying the relevance ranking based on the difference.
Chevalier teaches the limitations by stating 
determining, for each of the plurality of search results, a date of initial availability;
comparing the date of initial availability to a current date; and
in response to determining a difference between the date of initial availability and the current date, modifying the relevance ranking based on the difference (Chevalier [0001], [0024] and Figs. 3-4 e.g. [0001] It would be beneficial to be able to update displayed search results in a manner that better enables a user to use efficiently both the pre-existing and newly-added results. [0024] Updated search results are displayed in a main area of the window.  In the example shown, new results 408 and 420 have been inserted into the search results display.  In some embodiments, there may be some search results from the original display of results that do not appear on the updated search results window (e.g., previously displayed search result F, G, H, and I of FIG. 3 are not displayed), for example to make room for more relevant results the receipt and/or processing of which caused the display to be updated.  In some embodiments, the order of the displayed search results is updated, e.g., if subsequently received results are determined to be more relevant than at least some previously displayed results.  The updated search results are represented in FIG. 4 by search results A, a, B, C, b, c, d, D, and E. In this example results a (408) and b-d (420) have been integrated in their rank order within the combine set of results (original plus subsequently received/processed).  The updated ranking summary is displayed in a top area of the window.  The updated ranking summary (410-414) includes for each respective star ranking an updated total number of search results.  In some embodiments, a no star ranking and updated no star associated search results are displayed (not shown in FIG. 4).  In various embodiments, one or more of the following are shown in the updated search results display window (not shown in FIG. 4): an updated total number of search results, an updated total number of search results shown on the current window page, an updated total number of window page results, or any other appropriate statistics or totals relevant to the updated search results).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Chevalier’s teaching would have allowed RICHARDSON and Raub combination for querying efficiency is particularly great in the context of incremental searching since query results are generated not only once, but with each additional character of a search term (Raub [0007]).
26.	Claim 62 is same as claim 52 is rejected for the same reasons as applied hereinabove.

27.	Claims 50 and 60 are rejected under 35 U.S.C. 103(a) as being obvious by RICHARDSON in view of Raub and Armstrong, and further in view of Seth et al (U.S. 20060224490 A1 hereinafter, “Seth”).
28.	With respect to claim 50,
Although Richardson, Raub and Brewer combination substantially teaches the claimed invention, they do not explicitly indicate
wherein generating for display the at least one indicator corresponding to the at least one content provider comprises:
determining if each of the at least one content provider corresponds to a user preference; and
in response to the determination that at least one of the at least one content provider corresponds to the user preference, generating instructions for display of the at least one of the at least one content provider that has the particular search result available for user access.
Seth teaches the limitations by stating
wherein generating for display the at least one indicator corresponding to the at least one content provider comprises:
determining if each of the at least one content provider corresponds to a user preference; and
in response to the determination that at least one of the at least one content provider corresponds to the user preference, generating instructions for display of the at least one of the at least one content provider that has the particular search result available for user access (Seth [0049] – [0055] and Figs. 4-5 e.g. [0049] In this example listing for a particular day, Day.sub.--1, links to a plurality of service providers are listed.  The service providers listed may have been pre-selected by the service consumer.  The list may include a dentist link 124, a restaurant link 126, a babysitter link 128, and an airline link 130.  Upon activating the respective link, the schedule information associated with that service provider may be displayed or published.  The published schedule information may be associated with the publisher module 41, and the information may have been generated using the service scheduling application(s) 29. [0053] FIG. 5 illustrates a listing interface 300 according to an example embodiment.  The listing interface 300 may include the results of the search executed using the search criteria specified in the interface shown in FIG. 4.  The listing interface 300 may publish each service provider that meets the criteria.  The listing interface 300 may be associated with the publisher module 41, and the results may have been generated using the service scheduling application(s) 29).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Seth’s teaching would have allowed RICHARDSON and Raub combination to for querying efficiency is particularly great in the context of incremental searching since query results are generated not only once, but with each additional character of a search term (Raub [0007]).
29.	Claim 60 is same as claim 50 and is rejected for the same reasons applied hereinabove.

30.	Claims 43-44 and 53-54 are rejected under 35 U.S.C. 103(a) as being obvious by GUTT et al (U.S. 20100082604 A1 hereinafter, “GUTT”) in view of Raub.
31.	With respect to claim 43,
GUTT discloses a method, comprising:
receiving a prefix (GUTT [0005] e.g. [0005] Embodiments of the present invention relate to providing suggested search queries and associated suggested search results incrementally as a user enters a search query.  As a user enters each character of a search query, a query portion is received, and suggested search queries are identified based on the query portion.  In embodiments, the suggested search queries include search queries previously submitted by the user as determined from search history information for the user.  Additionally, search results previously visited by the user for those search query suggestions are identified as suggested search results.  The suggested search queries and suggested search results are provided to the user);
retrieving, based on the prefix, a plurality of search results (GUTT [0005] e.g. [0005] Embodiments of the present invention relate to providing suggested search queries and associated suggested search results incrementally as a user enters a search query);
determining, for each of the plurality of search results, a respective relevance ranking (GUTT [0031] - [0040] e.g. [0040] In some embodiments, the search results may be ranked based on a variety of factors, including but not limited to, the number of times the user 202 has selected each search result) based on correlations (GUTT [0005], [0019], [0022] e.g. associated; corresponding), the correlations comprising:
i) a first correlation between a first selection of a first one of the plurality of search results retrieved based on the prefix during at least one previous browsing session (GUTT [0031] - [0040] e.g. [0040] In some embodiments, the search results may be ranked based on a variety of factors, including but not limited to, the number of times the user 202 has selected each search result); and
ii) a second correlation between a second selection of a second one of the search results retrieved based on the prefix during at least one previous browsing session (GUTT [0005], [0019], [0022] e.g. In further embodiments, instead of using the user's own search history to identify suggested search results associated with suggested search queries, search histories for a group of users associated with the user are employed. [0019] The search history for each user in the group of users includes search queries that user has submitted in the past and the search results that user has selected for those search queries.  When a given user is interacting with a search engine, a group of users having an affiliation with that given user is identified.  When a query portion is received as the given user enters a search query, suggested search queries are identified.  Additionally, suggested search results are identified from the search history information for the group of users.  In particular, the search history information is analyzed to identify search results previously selected by users in the group for the suggested search queries.  The identified suggested search results are associated with corresponding suggested search queries.  The suggested search queries and any corresponding suggested search results are then provided to the user entering the search query. [0022] The method further includes identifying a search result corresponding with a suggested search query, the search result having been previously selected in a previous search session by a second user within a group of users associated with the first user.  The method still further includes communicating the one or more suggested search queries and the at least one search result for presentation to the first user [as
a second correlation (e.g. associated; corresponding) between a second selection of a second one of the search results (e.g. ranked results) retrieved based on the prefix (e.g. In particular, the search history information is analyzed to identify search results previously selected by users in the group for the suggested search queries.  The identified suggested search results are associated with corresponding suggested search queries.  The suggested search queries and any corresponding suggested search results are then provided to the user entering the search query); referring to the instant application specification [0064] … an aggregation based upon the actions of many users]) during at least one previous browsing session (e.g. the search result having been previously selected in a previous search session by a second user)]); and
generating, for display, the plurality of search results in an order based at least in part on the respective relevance ranking for each of the plurality of search results (GUTT [0031] - [0040] e.g. [0040] In some embodiments, the search results may be ranked based on a variety of factors, including but not limited to, the number of times the user 202 has selected each search result).
Although GUTT substantially teaches the claimed invention, GUTT does not explicitly indicate a correlation matrix.
Raub teaches the limitations by stating 
receiving a prefix;
retrieving, based on the prefix, a plurality of search results;
determining, for each of the plurality of search results, a respective relevance ranking based on a correlation matrix, the correlation matrix comprising:
i) a first correlation between a first selection of a first one of the plurality of search results retrieved based on the prefix during at least one previous browsing session; and
ii) a second correlation between a second selection of a second one of the search results retrieved based on the prefix during at least one previous browsing session; and
generating, for display, the plurality of search results in an order based at least in part on the respective relevance ranking for each of the plurality of search results (Raub [0006], [0010], [0021], [0023], [0025], [0049], [0053], [0057] – [0058] and Fig. 2 e.g. [0006] have been accessed or used recently and frequently. [0010] Although the temporal ranking scheme may be implemented in a number of different contexts, a particularly useful implementation is in a desktop search.  Users often use desktop searching to locate and launch items, and the temporal ranking scheme may help the user more quickly locate items that are more commonly used.  The temporal ranking scheme may also be particularly useful with incremental searching, as it allows users to focus the search results while typing a search query.  With incremental searching, the intelligent ranking scheme may allow a user to locate an item before the query is completely typed. [0021] A querying application 170 communicates with a user interface 180 to receive a search term provided by a user.  In use, a user provides a relevant search term to the querying application 170, which uses the term to locate relevant objects stored in the one or more indexes 160.  The search term, typically a text string, may be a full word or a partial word, such as a prefix of a desired search term.  [0023] In one embodiment, the system 100 is an incremental searching system, where the system 100 queries and returns the top results to the user as the user is typing each character of a search string. [0025] Reference will now be made to specific ways of creating and updating a table and retrieving data from the table in response to a search query in accordance with various embodiments of the invention.  An exemplary table 160 is depicted in FIG. 2.  The table 160 maps prefixes to fixed-size arrays 220; each array contains a set of entries, each of which contains a pointer (&1, &2, &3) to an object in a database, and the object's score (s1, s2, s3).  The entries in each array are ordered in descending order by score.  Each hash value 210 is obtained by applying a hash function to a text string and is associated with an array of pointers 220 referencing objects in a database that contain that particular text string. [0049] In one embodiment, the frequency of use in the past or how recently the item was last used can be a good proxy for this estimation.  Other factors may also be considered in this determination of relevance. [0053] The resulting ranking for each item leads to a relevance score that indicates how likely it is that the user was looking for that particular object, under the theory that a user is likely to be looking for objects the user has used more often in the past.  Accordingly, if 760 there are no more items to rank, a relative ordering of the items according to their relevance for the search is possible. [0057] When a user enters a search term, the search term is queried on the prefix index 160a as a prefix, and the search term is also queried on the content index 160b as a full-word term.  The results are then merged and returned to the user, or the results may be provided separately to the user.  The user interface shown in FIG. 6 includes a results window 620 having a portion 650 for showing the results of the title prefix search and a portion 660 showing the results of the full-word content search.  The results may be ranked according to any desired criteria, such as the temporal ranking scheme described herein [as
receiving a prefix (e.g. prefix);
retrieving, based on the prefix, a plurality of search results (e.g. results);
determining, for each of the plurality of search results, a respective relevance ranking based on a correlation matrix (e.g. Fig. 2), the correlation matrix comprising:
i) a first correlation (e.g. pointer (&1), object's score (s1) - The table 160 maps prefixes to fixed-size arrays 220; each array contains a set of entries, each of which contains a pointer (&1, &2, &3) to an object in a database, and the object's score (s1, s2, s3).  The entries in each array are ordered in descending order by score) between a first selection (have been accessed or used recently and frequently) of a first one of the plurality of search results retrieved based on the prefix during at least one previous browsing session (e.g. the frequency of use in the past); and
ii) a second correlation (e.g. pointer (&2), object's score (s2) - The table 160 maps prefixes to fixed-size arrays 220; each array contains a set of entries, each of which contains a pointer (&1, &2, &3) to an object in a database, and the object's score (s1, s2, s3).  The entries in each array are ordered in descending order by score) between a second selection (e.g. have been accessed or used recently and frequently) of a second one of the search results retrieved based on the prefix during at least one previous browsing session (e.g. the frequency of use in the past); and
generating, for display, the plurality of search results in an order based at least in part on the respective relevance (e.g. relevance score) ranking for each of the plurality of search results]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Raub’s teaching would have allowed GUTT for querying efficiency is particularly great in the context of incremental searching since query results are generated not only once, but with each additional character of a search term (Raub [0007]).
32.	With respect to claim 44,
Raub further discloses receiving a selection of a particular search result of the plurality of search results during a current browsing session; and
in response to receiving the selection, updating the respective relevance ranking in the correlation matrix for the particular search result (Raub [0025], [0030] e.g. [0025] creating and updating a table and retrieving data from the table in response to a search query. [0030] In an embodiment, the process described above is initiated, through the provision 302 of name N, score S, and reference & data each time new data is added to the object database, reflecting the addition of a new object or change in status of an existing object.  A change in status may be treated like the creation of a new object with an updated name N, score S, and address &. Reference to the old version of the object may be either deleted or nulled in the index.  In another embodiment, the reference remains but the object is deleted from the search result at run-time, through the elimination of duplicates, for instance).
33.	Claims 53-54 are same as claims 43-44 and are rejected for the same reasons as applied hereinabove.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
34.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
35.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLING YEN whose telephone number is (571)270-1306.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


66




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
December 5, 2022